Filed: 8/11/2015 4:16:59 PM
                                                                               Sharena Gilliland
                                                                               District Clerk
                                                                               Parker County, Texas
                                                                               Mary Rogers


                                         NO. CV13-0164
                                                                                  FILED IN
TARA GOODE                                          §   IN THE DISTRICT 2nd
                                                                        COURT
                                                                            COURT OF APPEALS
Plaintiff,                                          §                      FORT WORTH, TEXAS
                                                    §                     8/12/2015 4:51:29 PM
V.                                                  §   415TH JUDICIAL   DISTRICT
                                                                               DEBRA SPISAK
                                                    §                             Clerk
JERRY EMBRY                                         §
Defendant.                                          §   OF PARKER COUNTY, TEXAS

                                     NOTICE OF APPEAL

       Plaintiff, Tara Goode, party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on July 14, 2014.

       Tara Goode desires to appeal the trial Court's granting of "Jerry Embry's No Evidence

Motion for Summary Judgment" and "Defendant Jerry Embry's Motion for Summary

Judgment.".

       This appeal is being taken to the Second Court of Appeals.

       This notice is being filed by Tara Goode.


                                              Respectfully submitted,

                                              JARVIS LAW FIRM


                                              By: /s/ Donnie Jarvis
                                                   Donnie Jarvis
                                                   Texas Bar No. 90002001
                                                   Email: don@jarvislawfirm.com
                                                   116 South Crockett St.
                                                   Sherman, Texas 75090
                                                   Tel. (903) 891-8898

                                                    1
                                                                                                     1
                                                   Fax. (903) 891-8895
                                                   Attorney for Plaintiff
                                                   Tara Goode



                               CERTIFICATE OF SERVICE

       I certify that on August 11, 2015 a true and correct copy of Plaintiff's Notice of Appeal
was served by fax on Michael W. Minton at (817) 377-9201.


                                            /s/ Donnie Jarvis
                                            Donnie Jarvis




                                               2
                                                                                               2
                                                                                                           98
                                                                                                        oI94)
                                      CAUSE: CV13-o164                                     2p,                4
                                                                                "’74         idol             goggﬂlé‘
TARA GOODE                                    §      IN THE DISTRICI‘ CO                            /                            0
                                                                                                           '97
                                                                                       V




                                              §                                                  o‘4g                 ‘0'
V.                                            §      415m JUDICIAL DI                  cr                4;                 54
                                                                                                         ’ “or
                                              §
                                                                                                                  "   “at
JERRY EMBRY,                                  §
DEANNA SMITH AND CADE SMITH                   §                                                               ,




      On this day came on to be considered the traditional and no evidence motions for
summary judgment ﬁled by defendant Jerry Embry. The              Court, having considered the

evidence,   is   of the opinion that said motions should be, and are hereby GRANTED.

       IT    IS,    THEREFORE, ORDERED ADJ UDGED AND DECREED                                     that Jerry

Embry’s no evidence and traditional motions for summary judgment are granted, and

judgment     is    hereby entered that   plaintiff take   nothing by her claims against him,




                                                  %
defendant to have and recover his costs of court.

      All relief not expressly granted herein is denied. This order disposes of all parties

and all issues, is ﬁnal and appealable.

       Signed this         (   2    day of                          ,   2015.




                                      J UDGE      éRESIDING




ORDER ON DEFENDANT JERRY EMBRY’S MOTION FOR SUMMARY JUDGMENT
Pageiofi

                                                                                                                      3
                                                                               Filed: 8/12/2015 9:50:48 AM
                                                                               Sharena Gilliland
                                                                               District Clerk
                                                                               Parker County, Texas
                                                                               Jason Nowak



                                        NO. CV13-0164

TARA GOODE                                      §    IN THE DISTRICT COURT
Plaintiff,                                      §
                                                §
V.                                              §    415TH JUDICIAL DISTRICT
                                                §
JERRY EMBRY                                     §
Defendant.                                      §    OF PARKER COUNTY, TEXAS


                       PLAINTIFF'S MOTION FOR A NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiff, Tara Goode, Movant herein, in the interest of justice and

fairness, and brings this Motion for New Trial. In support hereof, Movant shows the following:

                                                I.

       A.      The Court erred in granting Defendant’s Motions for Summary Judgment titled

“Jerry Embry’s No Evidence Motion for Summary Judgment” and “Defendant Jerry Embry’s

Motion for Summary Judgment.”

                                               II.

       A.      Movant requests an evidentiary hearing on the allegations raised herein.

       WHEREFORE, PREMISES CONSIDERED, Movant prays this Court will vacate the

judgment in this matter and will grant Movant a new trial for the grounds specified herein and in

the interest of fairness and justice, and for such other and further relief that may be awarded at

law or in equity.




                                                1
                                                                                                     4
                                             Respectfully submitted,

                                             JARVIS LAW FIRM


                                             By: /s/Donnie Jarvis
                                                  Donnie Jarvis
                                                  Texas Bar No. 90002001
                                                  Email: don@jarvislawfirm.com
                                                  116 South Crockett St.
                                                  Sherman, Texas 75090
                                                  Tel. (903) 891-8898
                                                  Fax. (903) 891-8895
                                                  Attorney for Plaintiff
                                                  Tara Goode


                                CERTIFICATE OF SERVICE

       I certify that on August 11, 2015 a true and correct copy of Plaintiff's Motion for New
Trial was served by fax on Michael W. Minton at (817) 377-9201.


                                             /s/ Donnie Jarvis
                                             Donnie Jarvis



                                ORDER SETTING HEARING

       The above and foregoing Plaintiff's Motion for New Trial having been presented and duly

considered, the Court is of the opinion that a hearing on same is necessary.

       IT IS THEREFORE ORDERED that said Motion is set for hearing on ___________ at

_______, in the 415TH Judicial District Court of Parker County, Texas.

       SIGNED on                              , 2015.




                                             JUDGE PRESIDING



                                                2
                                                                                             5
                                                                               Filed: 8/12/2015 9:58:34 AM
                                                                               Sharena Gilliland
                                                                               District Clerk
                                                                               Parker County, Texas
                                                                               Mary Rogers


                                         NO. CV13-0164

TARA GOODE                                          §   IN THE DISTRICT COURT
Plaintiff,                                          §
                                                    §
V.                                                  §   415TH JUDICIAL DISTRICT
                                                    §
JERRY EMBRY                                         §
Defendant.                                          §   OF PARKER COUNTY, TEXAS

                              AMENDED NOTICE OF APPEAL

       Plaintiff, Tara Goode, party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on July 14, 2015.

       Tara Goode desires to appeal the trial Court's granting of "Jerry Embry's No Evidence

Motion for Summary Judgment" and "Defendant Jerry Embry's Motion for Summary

Judgment.".

       This appeal is being taken to the Second Court of Appeals.

       This notice is being filed by Tara Goode.


                                              Respectfully submitted,

                                              JARVIS LAW FIRM


                                              By: /s/ Donnie Jarvis
                                                   Donnie Jarvis
                                                   Texas Bar No. 90002001
                                                   Email: don@jarvislawfirm.com
                                                   116 South Crockett St.
                                                   Sherman, Texas 75090
                                                   Tel. (903) 891-8898

                                                    1
                                                                                                     6
                                                   Fax. (903) 891-8895
                                                   Attorney for Plaintiff
                                                   Tara Goode



                               CERTIFICATE OF SERVICE

       I certify that on August 12, 2015 a true and correct copy of Plaintiff's Notice of Appeal
was served by fax on Michael W. Minton at (817) 377-9201.


                                            /s/ Donnie Jarvis
                                            Donnie Jarvis




                                               2
                                                                                               7